 1    Stephen M. Doniger (SBN 179314)
      stephen@donigerlawfirm.com
 2    Scott A. Burroughs (SBN 235718)
 3    scott@donigerlawfirm.com
      Kelsey M. Schultz (SBN 328159)
 4    kschultz@donigerlawfirm.com
 5    DONIGER / BURROUGHS
      603 Rose Avenue
 6    Venice, California 90291
 7    Telephone: (310) 590-1820
 8    Zheng “Andy” Liu (SBN 279327)
 9    Lauren Quan (SBN 331586)
      Jingyi Guo (SBN 335448)
10    1660 South Amphlett Boulevard, Suite 315
      San Mateo, CA 94402                                          NOTE CHANGES
11                                                                 MADE BY THE
      Tel.: (650) 475-6289                                         COURT
12    Fax: (510) 987-8411
13    Email: Andy.Liu@AptumLaw.us
      Attorneys for Defendant
14    Particle Media Inc.
15

16                       UNITED STATES DISTRICT COURT

17                     CENTRAL DISTRICT OF CALIFORNIA

18
   MICHAEL GRECCO PRODUCTIONS,                   CASE NO.: 2:20-cv-09363-CAS-AGR
19 INC., d/b/a “Michael Grecco
                                                 Honorable Judge: Christian A. Snyder
20 Photography”, a California corporation,

21                                               Referred to: Hon. Alicia G. Rosenberg
     Plaintiff,
22                                               DISCOVERY MATTER
     v.
23
                                                 STIPULATED PROTECTIVE
24 PARTICLE MEDIA, INC., a Delaware              ORDER
   Corporation, individually and doing
25 business as “Newsbreak”; and DOES 1-
                                                 NOTE CHANGES MADE BY THE
26 10,                                           COURT
27   Defendants.

28
                                             1
                           STIPULATED PROTECTIVE ORDER
1       1. PURPOSES AND LIMITATIONS
2            Discovery in this action is likely to involve production of confidential,
3    proprietary, or private information for which special protection from public
4    disclosure and from use for any purpose other than prosecuting this litigation may
5    be warranted. Accordingly, the parties hereby stipulate to and petition the court to
6    enter the following Stipulated Protective Order. The parties acknowledge that this
7    Order does not confer blanket protections on all disclosures or responses to
8    discovery and that the protection it affords from public disclosure and use extends
9    only to the limited information or items that are entitled to confidential treatment
10   under the applicable legal principles. The parties further acknowledge, as set forth
11   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
12   file confidential information under seal; Civil Local Rule 79-5 sets forth the
13   procedures that must be followed and the standards that will be applied when a
14   party seeks permission from the court to file material under seal.
15

16      2.    GOOD CAUSE STATEMENT
17           This action is likely to involve trade secrets, customer and pricing lists and
18   other valuable research, development, commercial, financial, technical and/or
19   proprietary information for which special protection from public disclosure and
20   from use for any purpose other than prosecution of this action is warranted. Such
21   confidential and proprietary materials and information consist of, among other
22   things, confidential business or financial information, information regarding
23   confidential business practices, or other confidential research, development, or
24   commercial information (including information implicating privacy rights of third
25   parties), information otherwise generally unavailable to the public, or which may be
26   privileged or otherwise protected from disclosure under state or federal statutes,
27   court rules, case decisions, or common law. Accordingly, to expedite the flow of
28   information, to facilitate the prompt resolution of disputes over confidentiality of
                                             2
                              STIPULATED PROTECTIVE ORDER
1    discovery materials, to adequately protect information the parties are entitled to
2    keep confidential, to ensure that the parties are permitted reasonable necessary uses
3    of such material in preparation for and in the conduct of trial, to address their
4    handling at the end of the litigation, and serve the ends of justice, a protective order
5    for such information is justified in this matter. It is the intent of the parties that
6    information will not be designated as confidential for tactical reasons and that
7    nothing be so designated without a good faith belief that it has been maintained in a
8    confidential, non-public manner, and there is good cause why it should not be part
9    of the public record of this case.
10

11      3. DEFINITIONS
12          3.1    Action: this pending federal lawsuit, Michael Grecco
13   Productions, Inc. v. Particle Media, Inc., et al., Case No.: 2:20-cv-09363-
14   CAS-AGR
15          3.2    Challenging Party: a Party or Non-Party that challenges the
16   designation of information or items under this Order.
17          3.3    “CONFIDENTIAL” Information or Items: information (regardless of
18   how it is generated, stored or maintained) or tangible things that qualify for
19   protection under Federal Rule of Civil Procedure 26(c), and as specified above
20   inthe Good Cause Statement.
21          3.4    Counsel: Outside Counsel of Record and House Counsel (as well as
22   their support staff).
23          3.5    Designating Party: a Party or Non-Party that designates information or
24   items that it produces in disclosures or in responses to discovery as
25   “CONFIDENTIAL.”
26          3.6    Disclosure or Discovery Material: all items or information, regardless
27   of the medium or manner in which it is generated, stored, or maintained (including,
28   among other things, testimony, transcripts, and tangible things), that are produced
                                             3
                              STIPULATED PROTECTIVE ORDER
1    orgenerated in disclosures or responses to discovery in this matter.

2          3.7    Expert: a person with specialized knowledge or experience in a matter

3    pertinent to the litigation who has been retained by a Party or its counsel to serve as

4    an expert witness or as a consultant in this Action.

5          3.8    House Counsel: attorneys who are employees of a party to this Action.

6    House Counsel does not include Outside Counsel of Record or any other outside

7    counsel.

8          3.9    Non-Party: any natural person, partnership, corporation, association, or
9    other legal entity not named as a Party to this action.
10         3.10 Outside Counsel of Record:         attorneys who are not employees of a
11   party to this Action but are retained to represent or advise a party to this Action and
12   have appeared in this Action on behalf of that party or are affiliated with a law firm
13   which has appeared on behalf of that party, and includes support staff.
14         3.11 Party: any party to this Action, including all of its officers, directors,
15   employees, consultants, retained experts, and Outside Counsel of Record (and their
16   support staffs).
17         3.12 Producing Party: a Party or Non-Party that produces Disclosure or
18   Discovery Material in this Action.
19         3.13 Professional Vendors: persons or entities that provide litigation
20   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
21   demonstrations, and organizing, storing, or retrieving data in any form or medium)
22   and their employees and subcontractors.
23         3.14 Protected Material: any Disclosure or Discovery Material that is
24   designated as “CONFIDENTIAL.”
25         3.15 Receiving Party: a Party that receives Disclosure or Discovery
26   Material from a Producing Party
27

28
                                            4
                             STIPULATED PROTECTIVE ORDER
1       4. SCOPE
2          The protections conferred by this Stipulation and Order cover not only
3    Protected Material (as defined above), but also (1) any information copied or
4    extracted from Protected Material; (2) all copies, excerpts, summaries, or
5    compilations of Protected Material; and (3) any testimony, conversations, or
6    presentations by Parties or their Counsel that might reveal Protected Material.
7          Any use of Protected Material at trial shall be governed by the orders of the
8    trial judge. This Order does not govern the use of Protected Material at trial.
9          The designation of any information or materials as “CONFIDENTIAL” or
10   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” is intended solely
11   to facilitate the conduct of this litigation. Neither such designation nor treatment
12   in conformity with such designation shall be construed in any way as an
13   admission or agreement by the Receiving Party that the Protected Materials
14   constitute or contain any trade secret or confidential information, or the
15   discoverability thereof. Except as provided in this Protective Order, the Receiving
16   Party shall not be obligated to challenge the propriety of any designation, and a
17   failure to do so shall not preclude a subsequent attack on the propriety of such
18   designation.
19         Nothing contained herein in any way restricts the ability of the Receiving
20   Party to use “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
21   ATTORNEYS’ EYES ONLY” material produced to it in examining or cross-
22   examining any employee or consultant of the Designating Party. The Parties
23   acknowledge and agree that Receiving Party may not use Protected Materials
24
     marked by a Designating Party to examine or cross-examine an employee or
25
     consultant or another individual associated with a non-Designating Party. At
26
     deposition, the party using Designated Material must request that the portion of
27
     the proceeding where use is made be conducted so as to exclude persons not
28
     qualified to receive such Designated Material. Personnel supporting the
                                            5
                             STIPULATED PROTECTIVE ORDER
1    Deposition, such as court reporters, video/audio recording coordinator, translators,

2    and the like need not be excluded, however.

3          If a party wishes to use Protected Material during an examination of an
4    employee or consultant or another individual associated with a non-Designating
5    Party, and the Designating Party objects to such use, the parties shall hold a meet
6    and confer to resolve the dispute. If the meet and confer is unsuccessful, the parties
7    may contact the Court to request an informal discovery conference with the
8    Magistrate Judge, to be held telephonically, to resolve the dispute.
9

10      5. DURATION
11
           Even after final disposition of this litigation, the confidentiality obligations
12
     imposed by this Order shall remain in effect until a Designating Party agrees
13
     otherwise in writing or a court order otherwise directs. Final disposition shall be
14
     deemed to be the later of (1) dismissal of all claims and defenses in this action, with
15
     or without prejudice; and (2) final judgment herein after the completion and
16
     exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
17
     including the time limits for filing any motions or applications for extension of time
18
     pursuant to applicable law.
19

20
        6. DESIGNATING PROTECTED MATERIAL
21
           6.1    Exercise of Restraint and Care in Designating Material for Protection.
22
     Each Party or Non-Party that designates information or items for protection under
23
     this Order must take care to limit any such designation to specific material that
24
     qualifies under the appropriate standards. To the extent it is practical to do so, the
25
     Designating Party must designate for protection only those parts of material,
26
     documents, items, or oral or written communications that qualify – so that other
27
     portions of the material, documents, items, or communications for which protection
28
     is not warranted are not swept unjustifiably within the ambit of this Order.
                                            6
                             STIPULATED PROTECTIVE ORDER
1          Mass, indiscriminate, or routinized designations are prohibited. Designations
2    that are shown to be clearly unjustified or that have been made for an improper
3    purpose (e.g., to unnecessarily encumber or retard the case development process or
4    to impose unnecessary expenses and burdens on other parties) expose the
5    Designating Party to sanctions.
6          If it comes to a Designating Party’s attention that information or items that it
7    designated for protection do not qualify for protection at all or do not qualify for the
8    level of protection initially asserted, that Designating Party must promptly notify all
9    other parties that it is withdrawing the mistaken designation.
10         6.2    Manner and Timing of Designations. Except as otherwise provided in
11   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
12   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
13   under this Order must be clearly so designated before the material is disclosed or
14   produced.
15         Designation in conformity with this Order requires:
16         (a) for information in documentary form (e.g., paper or electronic documents,
17   but excluding transcripts of depositions or other pretrial or trial proceedings), that
18   the Producing Party affix the legend “CONFIDENTIAL” or “HIGHLY
19   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to each page that contains
20   protected material. If only a portion or portions of the material on a page qualifies
21   for protection, the Producing Party also must clearly identify the protected
22   portion(s) (e.g., by making appropriate markings in the margins) and must specify,
23   for each portion, the level of protection being asserted.
24         A Party or Non-Party that makes original documents or materials available
25   for inspection need not designate them for protection until after the inspecting Party
26   has indicated which material it would like copied and produced. During the
27   inspection and before the designation, all of the material made available for
28   inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
                                            7
                             STIPULATED PROTECTIVE ORDER
1    identified the documents it wants copied and produced, the Producing Party must
2    determine which documents, or portions thereof, qualify for protection under this
3    Order. Then, before producing the specified documents, the Producing Party must
4    affix the appropriate legend (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL
5    – ATTORNEYS’ EYES ONLY”) to each page that contains Protected Material. If
6    only a portion or portions of the material on a page qualifies for protection, the
7    Producing Party also must clearly identify the protected portion(s) (e.g., by making
8    appropriate markings in the margins) and must specify, for each portion, the level
9    of protection being asserted.
10         (b) for testimony given in deposition, or in other pretrial or trial proceedings,
11   that the Designating Party identify on the record, before the close of the deposition,
12   hearing, or other proceeding, all protected testimony and specify the level of
13   protection being asserted. When it is impractical to identify separately each portion
14   of testimony that is entitled to protection and it appears that substantial portions of
15   the testimony may qualify for protection, the Designating Party may invoke on the
16   record (before the deposition, hearing, or other proceeding is concluded) a right to
17   have up to 45 days to identify the specific portions of the testimony as to which
18   protection is sought and to specify the level of protection being asserted. Only
19   those portions of the testimony that are appropriately designated for protection
20   within the 45 days shall be covered by the provisions of this Stipulated Protective
21   Order. Alternatively, a Designating Party may specify, at the deposition or up to 45
22   days afterwards if that period is properly invoked, that the entire transcript shall be
23   treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
24   EYES ONLY.”
25         Parties shall give the other parties notice if they reasonably expect a
26   deposition, hearing or other proceeding to include Protected Material so that the
27   other parties can ensure that only authorized individuals who have signed the
28   “Acknowledgment and Agreement to Be Bound” (Exhibit A) are present at those
                                            8
                             STIPULATED PROTECTIVE ORDER
1    proceedings. The use of a document as an exhibit at a deposition shall not in any
2    way affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL
3    – ATTORNEYS’ EYES ONLY.”
4          Transcripts containing Protected Material shall have an obvious legend on
5    the title page that the transcript contains Protected Material, and the title page shall
6    be followed by a list of all pages (including line numbers as appropriate) that have
7    been designated as Protected Material and the level of protection being asserted by
8    the Designating Party. The Designating Party shall inform the court reporter of
9    these requirements. Any transcript that is prepared before the expiration of a 45-
10   day period for designation shall be treated during that period as if it had been
11   designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its
12   entirety unless otherwise agreed. After the expiration of that period, the transcript
13   shall be treated only as actually designated.
14          (c) for information produced in some form other than documentary and for
15   any other tangible items, that the Producing Party affix in a prominent place on the
16   exterior of the container or containers in which the information or item is stored the
17   legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
18   EYES ONLY”. If only a portion or portions of the information or item warrant
19   protection, the Producing Party, to the extent practicable, shall identify the
20   protected portion(s) and specify the level of protection being asserted.
21         6.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
22   failure to designate qualified information or items does not, standing alone, waive
23   the Designating Party’s right to secure protection under this Order for such
24   material. Upon timely correction of a designation, the Receiving Party must make
25   reasonable efforts to assure that the material is treated in accordance with the
26   provisions of this Order.
27

28
                                            9
                             STIPULATED PROTECTIVE ORDER
1    7.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
2          7.1    Timing of Challenges. Any Party or Non-Party may challenge a
3    designation of confidentiality at any time consistent with the court’s scheduling
4    order. Unless a prompt challenge to a Designating Party’s confidentiality
5    designation is necessary to avoid foreseeable, substantial unfairness, unnecessary
6    economic burdens, or a significant disruption or delay of the litigation, a Party does
7    not waive its right to challenge a confidentiality designation by electing not to
8    mount a challenge promptly after the original designation is disclosed.
9          7.2    Meet and Confer. The Challenging Party shall initiate the dispute
10   resolution process by providing written notice of each designation it is challenging
11   and describing the basis for each challenge. To avoid ambiguity as to whether a
12   challenge has been made, the written notice must recite that the challenge to
13   confidentiality is being made in accordance with this specific paragraph of the
14   Protective Order. The parties shall attempt to resolve each challenge in good faith
15   and must begin the process by conferring directly (in voice to voice dialogue; other
16   forms of communication are not sufficient) within 14 days of the date of service of
17   notice. In conferring, the Challenging Party must explain the basis for its belief that
18   the confidentiality designation was not proper and must give the Designating Party
19   an opportunity to review the designated material, to reconsider the circumstances,
20   and, if no change in designation is offered, to explain the basis for the chosen
21   designation. A Challenging Party may proceed to the next stage of the challenge
22   process only if it has engaged in this meet and confer process first or establishes
23   that the Designating Party is unwilling to participate in the meet and confer process
24   in a timely manner.
25         7.3    Judicial Intervention. If the Parties cannot resolve a challenge without
26   court intervention, the Challenging Party shall file and serve a motion to challenge
27   confidentiality under Civil Local Rule 7 (and in compliance with Civil Local Rule
28   79-5.1, if applicable) within 21 days of the initial notice of challenge or within 14
                                            10
                             STIPULATED PROTECTIVE ORDER
1    days of the parties agreeing that the meet and confer process will not resolve their
2    dispute, whichever is earlier. Each such motion must be accompanied by a
3    competent declaration affirming that the movant has complied with the meet and
4    confer requirements imposed in the preceding paragraph. Failure by the
5    Challenging Party to make such a motion including the required declaration within
6    21 days (or 14 days, if applicable) shall automatically waive the ability to challenge
7    the confidentiality designation for each challenged designation. In addition, the
8    Designating Party may file a motion for a protective order preserving the
9    confidential designation at any time consistent with the court’s scheduling order if
10   there is good cause for doing so. Any motion brought pursuant to this provision
11   must be accompanied by a competent declaration affirming that the movant has
12   complied with the meet and confer requirements imposed by the preceding
13   paragraph.
14         The burden of persuasion in any such challenge proceeding shall be on the
15   Designating Party. Frivolous challenges and those made for an improper purpose
16   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
17   expose the Challenging Party to sanctions. Until such time as a determination has
18   been made on any such motion by the Court, all parties shall continue to afford the
19   material in question the level of protection to which it is entitled under the
20   Producing Party’s designation until the court rules on the challenge.
21

22   8.    ACCESS TO AND USE OF PROTECTED MATERIAL
23         8.1    Basic Principles. A Receiving Party may use Protected Material that is
24   disclosed or produced by another Party or by a Non-Party in connection with this
25   case only for prosecuting, defending, or attempting to settle this litigation. Such
26   Protected Material may be disclosed only to the categories of persons and under the
27   conditions described in this Order. When the litigation has been terminated, a
28   Receiving Party must comply with the provisions of section 13 below (FINAL
                                            11
                             STIPULATED PROTECTIVE ORDER
1    DISPOSITION).
2           Protected Material must be stored and maintained by a Receiving Party at a
3    location and in a secure manner1 that ensures that access is limited to the persons
4    authorized under this Order.
5           8.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless
6    otherwise ordered by the court or permitted in writing by the Designating Party, a
7    Receiving Party may disclose any information or item designated
8    “CONFIDENTIAL” only to:
9           (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
10   employees of said Outside Counsel of Record to whom it is reasonably necessary to
11   disclose the information for this litigation and who have signed the
12   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
13   A;
14          (b) the officers, directors, and employees (including House Counsel) of the
15   Receiving Party to whom disclosure is reasonably necessary for this litigation and
16   who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
17          (c) Experts (as defined in this Order) of the Receiving Party to whom
18   disclosure is reasonably necessary for this litigation and who have signed the
19   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
20          (d) the court and its personnel;
21          (e) court reporters and their staff, professional jury or trial consultants, and
22   Professional Vendors to whom disclosure is reasonably necessary for this litigation
23   and who have signed the “Acknowledgment and Agreement to Be Bound”
24   (Exhibit A);
25          (f) during their depositions, witnesses in the action to whom disclosure is
26   reasonably necessary and who have signed the “Acknowledgment and Agreement
27
     1
28     It may be appropriate under certain circumstances to require the Receiving Party to store any
     electronic Protected Material in password-protected form.
                                                     12
                                STIPULATED PROTECTIVE ORDER
1    to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or
2    ordered by the court. Pages of transcribed deposition testimony or exhibits to
3    depositions that reveal Protected Material must be separately bound by the court
4    reporter and may not be disclosed to anyone except as permitted under this
5    Stipulated Protective Order.
6          (g) the author or recipient of a document containing the information or a
7    custodian or other person who otherwise possessed or knew the information.
8          8.3    Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
9    ONLY” Information or Items. Unless otherwise ordered by the court or permitted
10   in writing by the Designating Party, a Receiving Party may disclose any
11   information or item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’
12   EYES ONLY” only to:
13         (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
14   employees of said Outside Counsel of Record to whom it is reasonably necessary to
15   disclose the information for this litigation and who have signed the
16   “Acknowledgment and Agreement to Be Bound” that is attached hereto as
17   Exhibit A;
18         (b) Experts of the Receiving Party to whom disclosure is reasonably
19   necessary for this litigation, and who have signed the “Acknowledgment and
20   Agreement to Be Bound” (Exhibit A);
21         (c) the court and its personnel;
22         (d) court reporters and their staff, professional jury or trial consultants, and
23   Professional Vendors to whom disclosure is reasonably necessary for this litigation
24   and who have signed the “Acknowledgment and Agreement to Be Bound”
25   (Exhibit A); and
26         (e) the author or recipient of a document containing the information or a
27   custodian or other person who otherwise possessed or knew the information.
28
                                            13
                             STIPULATED PROTECTIVE ORDER
1

2    9.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
3          PRODUCED IN OTHER LITIGATION
4          If a Party is served with a subpoena or a court order issued in other litigation
5    that compels disclosure of any information or items designated in this action as
6    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
7    ONLY” that Party must:
8          (a) promptly notify in writing the Designating Party. Such notification shall
9    include a copy of the subpoena or court order;
10         (b) promptly notify in writing the party who caused the subpoena or order to
11   issue in the other litigation that some or all of the material covered by the subpoena
12   or order is subject to this Protective Order. Such notification shall include a copy
13   of this Stipulated Protective Order; and
14         (c) cooperate with respect to all reasonable procedures sought to be pursued
15   by the Designating Party whose Protected Material may be affected.
16         If the Designating Party timely seeks a protective order, the Party served with
17   the subpoena or court order shall not produce any information designated in this
18   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
19   EYES ONLY” before a determination by the court from which the subpoena or
20   order issued, unless the Party has obtained the Designating Party’s permission. The
21   Designating Party shall bear the burden and expense of seeking protection in that
22   court of its confidential material – and nothing in these provisions should be
23   construed as authorizing or encouraging a Receiving Party in this action to disobey
24   a lawful directive from another court.
25

26   10.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
27         PRODUCED IN THIS LITIGATION
28
           (a)    The terms of this Order are applicable to information produced by a
                                            14
                             STIPULATED PROTECTIVE ORDER
1    Non-Party in this action and designated as “CONFIDENTIAL” or “HIGHLY
2    CONFIDENTIAL – ATTORNEYS’ EYES ONLY”. Such information produced
3    by Non-Parties in connection with this litigation is protected by the remedies and
4    relief provided by this Order. Nothing in these provisions should be construed as
5    prohibiting a Non-Party from seeking additional protections.
6          (b)    In the event that a Party is required, by a valid discovery request, to
7    produce a Non-Party’s confidential information in its possession, and the Party is
8    subject to an agreement with the Non-Party not to produce the Non-Party’s
9    confidential information, then the Party shall:
10                (1) promptly notify in writing the Requesting Party and the Non-Party
11   that some or all of the information requested is subject to a confidentiality
12   agreement with a Non-Party;
13                (2) promptly provide the Non-Party with a copy of the Stipulated
14   Protective Order in this litigation, the relevant discovery request(s), and a
15   reasonably specific description of the information requested; and
16                (3) make the information requested available for inspection by the
17   Non-Party.
18         (c)    If the Non-Party fails to object or seek a protective order from this
19   court within 14 days of receiving the notice and accompanying information, the
20   Receiving Party may produce the Non-Party’s confidential information responsive
21   to the discovery request. If the Non-Party timely seeks a protective order, the
22   Receiving Party shall not produce any information in its possession or control that
23   is subject to the confidentiality agreement with the Non-Party before a
24   determination by the court. Absent a court order to the contrary, the Non-Party
25   shall bear the burden and expense of seeking protection in this court of its Protected
26   Material.
27

28
                                            15
                             STIPULATED PROTECTIVE ORDER
1

2    11.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
3          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
4    Protected Material to any person or in any circumstance not authorized under this
5    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
6    writing the Designating Party of the unauthorized disclosures, (b) use its best
7    efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
8    person or persons to whom unauthorized disclosures were made of all the terms of
9    this Order, and (d) request such person or persons to execute the “Acknowledgment
10   and Agreement to Be Bound” that is attached hereto as Exhibit A.
11

12   12.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
13         PROTECTED MATERIAL
14
           When a Producing Party gives notice to Receiving Parties that certain
15
     inadvertently produced material is subject to a claim of privilege or other
16
     protection, the obligations of the Receiving Parties are those set forth in Federal
17
     Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
18
     whatever procedure may be established in an e-discovery order that provides for
19
     production without prior privilege review. Pursuant to Federal Rule of Evidence
20
     502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
21
     of a communication or information covered by the attorney-client privilege or work
22
     product protection, the parties may incorporate their agreement in the stipulated
23
     protective order submitted to the court.
24

25
     13.   MISCELLANEOUS
26
           13.1 Right to Further Relief. Nothing in this Order abridges the right of any
27
     person to seek its modification by the court in the future.
28
           13.2 Right to Assert Other Objections. By stipulating to the entry of this
                                            16
                             STIPULATED PROTECTIVE ORDER
1    Protective Order no Party waives any right it otherwise would have to object to
2    disclosing or producing any information or item on any ground not addressed in
3    this Stipulated Protective Order. Similarly, no Party waives any right to object on
4    any ground to use in evidence of any of the material covered by this Protective
5    Order. Moreover, this Order shall not preclude or limit any Party’s right to seek
6    further and additional protection against or limitation upon production of
7    documents produced in response to discovery. The parties reserve their rights to
8    object to, redact or withhold any information, including confidential, proprietary, or
9    private information, on any other applicable grounds permitted by law, including
10   third-party rights and relevancy.
11         13.3 Other Privileges. Nothing in this Order shall require disclosure of
12   materials that a Party contends are protected from disclosure by the attorney-client
13   privilege or the attorney work-product doctrine. This provision shall not, however,
14   be construed to preclude any Party from moving the Court for an order directing the
15   disclosure of such materials where it disputes the claim of attorney-client privilege
16   or attorney work-product doctrine.
17         13.4 Filing Protected Material. Without written permission from the
18   Designating Party or a court order secured after appropriate notice to all interested
19   persons, a Party may not file in the public record in this action any Protected
20   Material. A Party that seeks to file under seal any Protected Material must comply
21   with Civil Local Rule 79-5.1. Protected Material may only be filed under seal
22   pursuant to a court order authorizing the sealing of the specific Protected Material
23   at issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a
24   request establishing that the Protected Material at issue is privileged, protectable as
25   a trade secret, or otherwise entitled to protection under the law. If a Receiving
26   Party’s request to file Protected Material under seal pursuant to Civil Local Rule
27   79-5.1 is denied by the court, then the Receiving Party may file the Protected
28   Material in the public record pursuant to Civil Local Rule 79-5.1 unless otherwise
                                            17
                             STIPULATED PROTECTIVE ORDER
1    instructed by the court.
2          13.5 No Prejudice. This Protective Order shall not diminish any existing
3    obligation or right with respect to Protected Material, nor shall it prevent a
4    disclosure to which the Designating Party consented in writing before the
5    disclosure takes place. Unless the parties stipulate otherwise, evidence of the
6    existence or nonexistence of a designation under this Protective Order shall not be
7    admissible for any purpose during any proceeding on the merits of this action.
8          13.6 Self-Disclosure. Nothing in this Order shall affect the right of the
9    Designating Party to disclose the Designating Party’s own Confidential information
10   or items to any person or entity. Such disclosure shall not waive any of the
11   protections of this Order.
12         13.7 Captions. The captions of paragraphs contained in this Order are for
13   reference only and are not to be construed in any way as a part of this Order.
14

15   14.   FINAL DISPOSITION
16         Within 60 days after the final disposition of this action, as defined in
17   paragraph 4, each Receiving Party must return all Protected Material to the
18   Producing Party or destroy such material. As used in this subdivision, “all
19   Protected Material” includes all copies, abstracts, compilations, summaries, and any
20   other format reproducing or capturing any of the Protected Material. Whether the
21   Protected Material is returned or destroyed, the Receiving Party must submit a
22   written certification to the Producing Party (and, if not the same person or entity, to
23   the Designating Party) by the 60-day deadline that (1) identifies (by category,
24   where appropriate) all the Protected Material that was returned or destroyed and
25   (2) affirms that the Receiving Party has not retained any copies, abstracts,
26   compilations, summaries or any other format reproducing or capturing any of the
27   Protected Material. Notwithstanding this provision, Counsel are entitled to retain
28   an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                                               18
                                STIPULATED PROTECTIVE ORDER
1    transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
2    reports, attorney work product, and consultant and expert work product, even if
3    such materials contain Protected Material. Any such archival copies that contain or
4    constitute Protected Material remain subject to this Protective Order as set forth in
5    Section 4 (DURATION).
6
                                            Respectfully submitted,
7
     Dated: May 13, 2021                    By:    /s/ Stephen Doniger
8                                                  Stephen M. Doniger, Esq.
9                                                  Kesey M. Schultz, Esq.
                                                   DONIGER /BURROUGHS
10                                                 Attorneys for Plaintiff
11

12
     Dated: May 13, 2021                    By:    /s/ Zheng Liu
13                                                 Zheng “Andy” Liu
14                                                 Aptum Law
                                                   Attorneys for Defendant
15

16   PURSUANT TO STIPULATION, IT IS SO ORDERED.
17

18

19    Dated: May 13, 2021                    By:
20
                                                    Honorable Alicia Rosenberg
                                                    U.S. Magistrate Judge
21

22

23

24

25

26

27

28
                                            19
                             STIPULATED PROTECTIVE ORDER
1                                           EXHIBIT A
2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3          I, _____________________________ [print or type full name], of
4    ____________________________________________ [print or type full address],
5    declare under penalty of perjury that I have read in its entirety and understand the
6    Stipulated Protective Order that was issued by the United States District Court for
7    the Central District of California on ____________[date] in the case of Michael
8    Grecco Productions, Inc. v. Particle Media, Inc., et al.., Case No.: 2:20-cv-09363-
9    CAS-AGR. I agree to comply with and to be bound by all the terms of this
10   Stipulated Protective Order and I understand and acknowledge that failure to so
11   comply could expose me to sanctions and punishment in the nature of contempt. I
12   solemnly promise that I will not disclose in any manner any information or item
13   that is subject to this Stipulated Protective Order to any person or entity except in
14   strict compliance with the provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action.
19         I hereby appoint __________________________ [print or type full name] of
20   ________________________________________________________________
21   [print or type full address and telephone number] as my California agent for service
22   of process in connection with this action or any proceedings related to enforcement
23   of this Stipulated Protective Order.
24   Date: _________________________________
25   City and State where sworn and signed: _________________________________
26   Printed name: ______________________________
27   Signature: __________________________________
28
                                            20
                             STIPULATED PROTECTIVE ORDER
